DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steve Mendelsohn on 05/13/2022.

In claim 1, replace the whole claim 1 by new claim 1 as recited below:

1.	(currently amended)  An article of manufacture comprising: 
a cap having a projection with a duct through the projection; and
a base having a recess and a duct in fluid communication with the recess of the base, wherein:
	the projection is adapted to fit within a recess of a filter to form a cap-filter assemblage;
	the filter and the projection of the cap-filter assemblage are adapted to fit within the recess of the base to form a cap-filter-base assemblage;
	the cap-filter-base assemblage defines at least one media transfer region adjacent to the filter; and 
	the duct of the base in the cap-filter-base assemblage is adapted to receive a cannula to form a sample probe;
	a first cone-shaped media transfer region is defined by an inner surface of the filter and a cone-like depression in the cap’s projection that is in fluid communication with the cap’s duct such that the larger end of the first cone-shaped media transfer region faces a bottom of the filter;
	a second cone-shaped media transfer region is defined by an outer surface of the filter and a cone-like depression in the base that is in fluid communication with the base’s duct such that the larger end of the second cone-shaped media transfer region faces the bottom of the filter;
	the distal end of the cap comprises a substantially annular recess defined by the cap’s projection and an outer wall of the cap;
	the cap’s projection is disposed within the cap’s recess;
	the cap’s recess is adapted to receive the filter, such that the filter is within the cap’s recess when the cap-filter assemblage is formed;
	the cap’s recess is adapted to receive a portion of the base when the cap-filter-base assemblage is formed; and
	the cap’s recess has a first supplementary recess at the distal end of the cap, which provides additional room for manually gripping the filter.

In claim 16, cancel claim 16.

16.	(canceled)

In claim 17, cancel claim 17.

17.	(canceled)

In claim 18, cancel claim 18.

18.	(canceled)

In claim 19, replace the whole claim 19 by new claim 19 as recited below:

19.	(currently amended)  The article of claim 1, wherein: 
the base comprises a lateral protrusion;
the cap’s recess further comprises a lateral groove connected to the first supplementary recess and adapted to accept the lateral protrusion; and
the cap is lockable to the base by: 
	inserting a portion of the cap, including the filter, into the base’s recess;
	correspondingly inserting a portion of the base, including the lateral protrusion, into the cap’s recess, wherein the lateral protrusion is inserted into the first supplementary recess; and
	rotating the cap relative to the base such that the base’s lateral protrusion slides into the lateral groove connected to the first supplementary recess.

In claim 20, replace the whole claim 20 by new claim 20 as recited below:

20.	(currently amended)  The article of claim 1, wherein the cap’s recess comprise a second supplementary recess at the distal end of the cap located opposite from the first supplementary recess and that provides additional room for manually gripping the filter.

In claim 21, replace the whole claim 21 by new claim 21 as recited below:

21.	(currently amended)  The article of claim 1, wherein:
the proximal portion of the base comprises an external circumferential groove adapted to receive an o-ring; and
the cap’s recess is further adapted to receive the o-ring when the cap-filter-base assemblage is formed.

Add new claims 24-27

24.	(new)  An article of manufacture comprising: 
a cap having a projection with a duct through the projection; and
a base having a recess and a duct in fluid communication with the recess of the base, wherein:
	the projection is adapted to fit within a recess of a filter to form a cap-filter assemblage;
	the filter and the projection of the cap-filter assemblage are adapted to fit within the recess of the base to form a cap-filter-base assemblage;
	the cap-filter-base assemblage defines at least one media transfer region adjacent to the filter;
	the duct of the base in the cap-filter-base assemblage is adapted to receive a cannula to form a sample probe;
	a first cone-shaped media transfer region is defined by an inner surface of the filter and a cone-like depression in the cap’s projection that is in fluid communication with the cap’s duct such that the larger end of the first cone-shaped media transfer region faces a bottom of the filter;
	a second cone-shaped media transfer region is defined by an outer surface of the filter and a cone-like depression in the base that is in fluid communication with the base’s duct such that the larger end of the second cone-shaped media transfer region faces the bottom of the filter;
	the cap comprises a top portion and a bottom portion;
	the bottom portion comprises a rigid plastic; and
	the top portion comprises a more elastic material than the rigid plastic, for providing better grip support.

25.	(new)  The article of claim 24, wherein: 
the top portion is molded over the bottom portion; and
the bottom portion comprises features that extend through openings in the top portion to be flush with the top surface of the top portion.

26.	(new)  The article of claim 25, wherein:
the top surface of the cap is provided with indicia  to show how to couple and decouple the cap with respect to the base; and
the indicia comprise the flush exposed surfaces of the features of the bottom portion that extend through the openings in the top portion.

27.	(new)  The article of claim 24, wherein: 
the bottom portion has a grooved exterior surface; and
the top portion has a corresponding grooved interior surface configured to mate with the grooved exterior surface of the bottom portion for improved bonding between the top and bottom portions.

Claim Status
Claims 1-7, 10-15, 19-22, and 24-27 are pending, with claims 1-7, 10-15, 19-22, and 24-27 being examined and no claims deemed withdrawn.

Allowable Subject Matter
Claims 1-7, 10-15, 19-22, and 24-27 are allowed.

Statement of Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The amendments made to the claims incorporate all of the limitations indicated to be allowable in Office Action mailed 08/23/2021 and overcomes the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quocan B Vo whose telephone number is (571)272-8990. The examiner can normally be reached Monday - Friday 7:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Q.B.V./Examiner, Art Unit 1798      

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797